PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/088,455
Filing Date: 26 Sep 2018
Appellant(s): Mitsubishi Electric Corporation



__________________
Nathaniel D. McQueen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/21/2022.

Every ground of rejection set forth in the Office action dated 8/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of claims 1, 20 and 22 under 35 U.S.C. 103(a) over Wang et al. (“Wang’’) in view of JP S56- 65650 (“JP 650”) and JP 2016-046403 to Kadoguchi (“Kadoguchi”).

(2) Response to Argument
A.	Re independent claims 1 and 20, the Appellant argues the combination of Wang, JP 650 and Kadoguchi would not arrive at independent claims 1 and 20 features of a plurality of bumps are provided between the electrode substrate and the semiconductor chip, the plurality of bumps being comprised of wire, an outer(most) periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in planar view, and the intermediate plate is positioned inward of the plurality of bumps in planar view since JP 650 discusses the problem caused by the presence of solder flowing down from solder layer 5 at the end (i.e., outer) portion of the molybdenum plate 4…the solder causing the thickness of the solder layer to become uneven, leaving the pellet 1 inclined, resulting in thermal fatigue, even in the presence of the molybdenum plate (Figs. 2-3), which is remedied by the molybdenum plate 15 being provided with through holes so that solder can flow from the upper to lower layers without flowing around the outermost edge of molybdenum plate 15 (Fig. 5); and if a person of skill in the art were to have incorporated the molybdenum plate of JP 650 into Wang, then, based on the teachings of JP 650, the skilled artisan would have ensured that the solder was not positioned on an outer periphery of the intermediate plate…the skilled artisan would not have positioned the intermediate plate and solder in Wang such that an outer(most) periphery of the intermediate plate is positioned inward of an outer periphery of the semiconductor chip and the first solder in planar view based on the teachings of JP 650, where if the intermediate plate is arranged such that solder is not on an outer(most) periphery of the intermediate plate, then such a combination would clearly not arrive at a configuration where the intermediate plate is positioned inward of the plurality of bumps, because all of the spacers shown in Wang are arranged inward of the outer periphery of the solder.

The examiner responds to the Appellant’s arguments regarding the combination of Wang, JP 650 and Kadoguchi by pointing out that the plurality of bumps (54) of Wang in FIG. 9 are configured to ensure that the first solder (53a) connection between electrode substrate (51) and semiconductor chip (52) is of uniform thickness (¶ [0045]) even though the solder extends beyond the outermost walls of the plurality of bumps (54).
Therefore, the Appellant’s arguments that placement of the intermediate plate (15) of JP 650 in between the plurality of bumps (54) would result in the structure of FIGS. 2 and 3 of JP 650, where the semiconductor chip is tilted with respect to the electrode substrate, are not persuasive since the embodiment of JP 650 that the examiner relies on is FIG. 5. In this embodiment, the intermediate plate (15) is formed with openings that allow solder (12) to be formed between the electrode substrate (12) and the semiconductor chip (18), without the semiconductor chip (18) being tilted.
Thus, the examiner contends that placing the intermediate plate (15) of JP 650 in between the plurality of bumps (54) of Wang would not result in tilting between the electrode substrate (51) and the semiconductor chip (52), despite the first solder (53a) extending beyond the outermost walls of both the plurality of bumps (54) and the intermediate plate (15) of JP 650.

B.	Re independent claims 1 and 20, the Appellant further argues it would not have been obvious to combine JP 650 with Wang and Kadoguchi to arrive at claims 1 and 20 since Wang does not discuss a problem with differing coefficients of thermal expansion (CTE) between a solder layer and the power chip. Rather, in Wang, the issue arises from a large mismatch of CTE between the substrate and the power chip…this is solved by ensuring that the amount of solder is uniform and of sufficient thickness between the power chip and the substrate, which is achieved by use of spacers that extend throughout the entire thickness of the solder layer…Thus, the Examiner’s rationale to provide the intermediate plate having a similar CTE as the power chip would not affect the CTE of the semiconductor layer….because interposing an intermediate plate between the power chip and the substrate would significantly decrease the uniformity of the solder layer, in that the thickness of the solder layer would be different where the plate is and where it is not. As a result, the intermediate plate would effectively increase the thermal instability between the power chip and the semiconductor substrate in Wang.
The examiner responds to the Appellant’s arguments regarding the obviousness to combine JP 650 with Wang and Kadoguchi to arrive at claims 1 and 20 by pointing out that the examiner’s cited motivation is to balance the CTE’s between the electrode substrate and the semiconductor chip by insertion of the intermediate plate (15) of JP 650 in between the plurality of bumps (54) of Wang, where the intermediate plate (15) is designed to provide a CTE balance between the electrode substrate, the first solder connection, and the semiconductor chip.
Even though the plurality of bumps (54) of Wang result in a uniform solder layer between the electrode substrate and the semiconductor chip, there still exists a CTE mismatch between the electrode substrate, the first solder connection, and the semiconductor chip due to the different material(s) of each component.
Therefore, JP 650’s intended use of the intermediate plate (15) to provide the solder connection with material having a coefficient of thermal expansion (CTE) which matches the bonded semiconductor chip as well as increasing the mechanical adhesion strength of the chip and the electrode substrate (JP S56-65550 U; page 2, lines 4-8 and 30-35) is proper.

The Appellant’s further argues that the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, and that there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)…Thus, a person of skill in the art would not have incorporated the molybdenum spacer of JP 650 into the device of Wang because it would have rendered the invention of Wang unsuitable for its intended purpose of creating a uniform solder layer to strength the bond between the semiconductor substrate and the power chip…Moreover, because the spacers of Wang extend the entire thickness of the solder layer, the plate of JP 650 would not benefit Wang to provide support for the power chip. As such, there is no need whatsoever to insert an intermediate plate in between the power chip and the substrate in Wang. In fact, such a plate would appear to interfere with the spacers supporting the power chip and the substrate, which would affect the thickness of the solder and the support capability of the spacers.

The examiner further responds to the Appellant’s arguments regarding the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, and that there is no suggestion or motivation to make the proposed modification by referring to the rationale to combine cited above, that the use of the intermediate plate (15) is to provide the solder connection with material having a coefficient of thermal expansion (CTE) which matches the bonded semiconductor chip as well as increasing the mechanical adhesion strength of the chip and the electrode substrate.
Further, in response to the Appellant’s arguments against placement of the intermediate plate (15) of JP 650 relative to the plurality of bumps (54) of Wang, the examiner concludes that the intermediate plate (15) of JP 650 would not affect the spacing between the electrode substrate (51) and the semiconductor chip (52) since it would make no physical contact with either the electrode substrate (51) or the semiconductor chip (52), as do the plurality of bumps (54) of Wang. And, the placement between the plurality of bumps (54) of Wang results in a symmetric arrangement consistent with the uniform thickness of the first solder (53a) connection.     
Thus, the examiner concludes that the proposed modification would not render the prior art invention being modified unsatisfactory for its intended purpose, and that there is no suggestion or motivation to make the proposed modification. That is, to provide a solder connection with material having a coefficient of thermal expansion which matches the bonded semiconductor chip as well as increasing the mechanical adhesion strength of the chip and the electrode substrate.

C.	Re dependent claim 22, the Appellant argues the applied references (Wang, JP 650, and Kadoguchi) do not disclose the limitations of claim 22, reciting wherein the height of the bumps is less than the distance between the semiconductor chip and the electrode substrate since it is improper for the Examiner to disregard a portion of the spacer in Wang (specifically, the narrow portion at the topmost part of the spacer) when determining the height of the spacer. Otherwise, such an interpretation would render any specific height of an object meaningless, as this would allow for any object to have any height by simply arbitrarily measuring the height at any point along the object.

The examiner responds to the Appellant’s arguments regarding the examiner’s interpretation of the expression “height” by pointing the expression a “height” without further specificity can be broadly interpreted when the object under consideration is a tiered structure as are the plurality of bumps (24) in the embodiment of FIG. 2. In the case of bumps (24), they have two (2) distinct features: a lower curved portion and an upper tip section, where the lower curved portion has a wider lateral (left-to-right) width that the upper tip. Also, the uppermost height of the lower curved portion is vertically below/lower the uppermost height of the upper tip.
Therefore, without the Appellant further limiting a “height” (e.g. specifying an uppermost or a topmost height), the examiner’s interpretation of the uppermost portion of the lower curved portion of bumps (24) is less than the distance between the semiconductor chip and the electrode substrate.

Further, the Appellant’s argues that the object of Wang is to provide a spacer that allows for uniformity of the solder layer, and this is achieved by making the height of the spacer to be the same as the distance between the power ship and the electrode substrate… that the Examiner’s interpretation of “height” is unreasonably broad, and would never have been interpreted as such by a person of skill in the art in this regard…and accordingly, the alleged bump 24 of Wang is clearly the same height as that of the distance between the power chip and the electrode substrate.

The examiner further responds to the Appellant’s arguments that bumps (24) of Wang are clearly the same height as that of the distance between the power chip and the electrode substrate by, again, stating that without the Appellant further limiting a “height” (e.g. specifying an uppermost or a topmost height), the examiner’s interpretation of the uppermost portion of the lower curved portion of bumps (24) is less than the distance between the semiconductor chip and the electrode substrate since bumps (24) are tiered structures with different lateral and vertical profiles. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC W JONES/
Examiner, Art Unit 2892
Conferees:
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892   

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.